Case 5:21-cv-00771-DMG-RAO Document 21 Filed 09/01/21 Pageiof7 Page ID #:86

1|BRIAN T. DUNN, ES . (SBN | 176502)

Email: bdunn@cochranfirm.c

2 EDWARD AYMAN ESO. ( (SBN 248264)

Email: elyman@cochranfirm.com

3] THE COCHRAN FIRM CALIFORNIA

4929 Wilshire Boulevard, Suite 1010

4||Los Angeles, California 90010-3856
Telephone: (323) 435-8205

Facsimile: (323) 282-5280

JENNIFER A. BANDLOW, ESQ. (SBN 265757)

6|/Email: j° andlow@socaljusticelaw roup.com

SOCAL JUSTICE LAW ;

tx 715670 Wilshire Blvd., Ms

Cocuran ||Los Angeles, CA 90036
Firm 8 Telephone: BR 723-3120

5

Floor

Caurorma” Facsimile: (310) 734-1710

Suite 1010 9
(323)435-8205

10 Attorneys for Plaintiffs

M UNITED STATES DISTRICT COURT
12 CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
13
14) TANE DOE 2 and JANE DOE 3 CASE NO.: 5:21-771-DMG (RAOx)
15
Plaintiffs, | Assigned to the Hon. Dolly M. Gee, United
16 States District Judge]
17]| V-
REQUEST FOR ENTRY OF DEFAULT;
181 OFFICER S. MERRILL, OFFICER J. DECLARATION IN SUPPORT
19||SPINNEY, and DOES 1 through 10, THEREOF
inclusive,
20 Fed R. Civ. P. 55(a)
21 Defendants.
22
23
24
25
26
27

 

 

 

28

 

 
Case 5:21-cv-00771-DMG-RAO Document 21 Filed 09/01/21 Page 2of7 Page ID #:87

5
6

Ta 47

COCHRAN
FIRM

CALIFORNIA
4929 Wilshire BI.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

TO THIS HONORABLE COURT,

PLEASE TAKE NOTICE that Plaintiffs Jane Doe 2 and Jane Doe 3 (collectively
hereinafter “Plaintiffs”) hereby request the entry of default pursuant to Federal Rule of
Civil Procedure 55(a) against DEFENDANT OFFICER S. MERRILL for failure to file a
valid claim and answer within the time allowed by law. See 18 U.S.C. 983(a)(4). An
Affidavit in support of this request is attached hereto.

On May 19, 2021, Defendant Officer S. Merrill was served at his place of

8 l|residence located at 710 W. Locust St., Ontario, California 91762.

Defendant Officer Officer S. Merrill (“defendant”) failed to file a valid claim and
answer within the time allowed by law.

Defendant Officer S. Merrill was served with the summons and Complaint on May
19, 2021 by substituted service. The Proof of Service was filed and entered on the Court
Docket on May 21, 2021. (Dkt. 8)(See Exhibit 1).

The above stated facts are set forth in the accompanying Declaration of Brian T.

Dunn filed herewith.

DATED: September 1, 2021 Respectfully submitted,
THE COCHRAN FIRM CALIFORNIA

By: /s/ Brian T. Dunn
BRIAN T. DUNN
EDWARD M. LYMAN
JENNIFER A. BANDLOW
Attorneys for Plaintiffs JANE DOE 2 and
JANE DOE 3

 

 
Case 5:21-cv-00771-DMG-RAO Document 21 Filed 09/01/21 Page 3of7 Page ID#:88

CALIFORNIA
4929 Wilshire Bl.
Suite 1010 9
(323)435-8205

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

DECLARATION OF BRIAN T. DUNN

I, BRIAN T. DUNN, declare as follows:

1. I am attorney at law, duly admitted to practice before all District Courts in
California. I am lead counsel for Plaintiffs JANE DOE 2 and JANE DOE 3 (collectively
hereinafter “Plaintiffs”) in the instant case. I make this Declaration in support of
Plaintiffs request that the Court Clerk enter default in this matter against Defendant
Officer S. Merrill. All statements contained herein are true and correct based upon my
personal knowledge.

2. Defendant Officer S. Merrill is not an infant, nor is he incompetent, nor has
he been engaged in active military service since the inception of this action.

3. On or about May 19, 2021, Defendant Officer S. Merrill was served with
the Summons and Complaint by substituted service, in the same manner as the other
individual defendant who has appeared in this action. The executed Proof of Service for
OFFICER S. MERRILL was filed and entered on the Court Docket on May 21, 2021
(Dkt. 8). A true and correct copy of the executed Proof of Service for OFFICER S.
MERRILL is attached herein as Exhibit 1.

4. As of today’s date, September 1, 2021, Defendant Officer S. Merrill has yet
to file a responsive pleading in this matter. On May 19, 2021, over three months from the
date Officer S. Merrill was served, the other individual defendant Officer J. Spinney filed
a responsive pleading, in the form of a Answer to Complaint (Dkt. 18), but Officer S.
Merrill did not. That Answer to Complaint (Dkt. 18) is the only responsive pleading that
has been filed on behalf of Defendants thus far in this action.

I declare under penalty or perjury that the foregoing is true and correct, and that

this Declaration was executed on September 1, 2021, at Los Angeles, California

/s/ Brian T. Dunn
BRIAN T. DUNN, declarant

 

 
Case 5:21-cv-00771-DMG-RAO Document 21 Filed 09/01/21 Page 4of7 Page ID #:89

Case 5:21-cv-00771-JGB-KK Document 8 Filed 05/21/21 Page 1 of 3 Page ID #:37

EXHIBIT 1
10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 5:21-cv-00771-DMG-RAO Document 21 Filed 09/01/21 Page5of7 Page ID #:90
Case 5:21-cv-00771-JGB-KK Document 8 Filed 05/21/21 Pagelof3 Page ID #:37

Brian Dunn, 176502
323-435-8205

The Cochran Firm California
4929 Wilshire Blvd., Suite 1010
Los Angeles, CA 90010
Representing: Plaintiff

File No.

United States District Court, Central District of California

Central District of California - District - Los Angeles - First Street

JANE DOE 2, et al

Plaintiff/Petitioner

VS.

Officer S. MERRILL, et al

Defendant/Respondent

Case No. 2:21-cv-03630

Proof of Service of:

Complaint, Civil Case Cover Sheet, Certification of
Interested Parties, Summons Request, Notice of
Intra-District Transfer, Notice of Assignment,
Notice to Parties of Court-Directed ADR,
Summons

Newer Nene renee” Nee” eee” Smee” aera Se” eee” Sao” ee” “eee”

 

OL#16299727

Service on:
Officer Stephen Merrill

Hearing Date:
Hearing Time:

Div/Dept:

PROOF OF SERVICE
 

Case 5:21-cv-00

   

Brian Dunn, 176502
The Cochran Firm California
4929 Wilshire Blvd., Suite 1010

Los Angeles, CA 90010
ATTORNEY FOR (Name): P|gintiff

771-DMG-RAO_ Document

ATTORNEY C. | PAR PP RITHOUTATTORNE 4 Narheant Att

21 Filed 09/01/21 Page6of7 Page ID#:91

re FS Pascale Red

            

 

Ref. No. or File No.

 

 

Insert name of court, judicial district or branch court, if any:

United States District Court, Central District of California

350 W. First Street
Los Angeles, CA 90012

 

 

PLAINTIFF:

JANE DOE 2, et al

 

DEFENDANT:

Officer S. MERRILL, et al

 

PROOF OF SERVICE

 

CASE NUMBER:

2:21-cv-03630

DATE: TIME: DEPT/DIV:

 

 

 

 

 

1. At the time of service | was a citizen of the United States, over 18 years of age and not a party to this action, Ri Coe copies of.

Complaint, Civil Case Cover Sheet, Certification of Interested Parties, Summons Request, Notice of Intra-District
Transfer, Notice of Assignment, Notice to Parties of Court-Directed ADR, Summons

2. Party Served:

3. Person Served:
a. Left with:
4. Date & Time of Delivery:

5. Address, City and State:

6. Manner of Service:

Fee for Service: $ 69.00 |

Registered California process server.

County: Riverside
Registration No.: PS-000320

Gary C. Swanberg, Jr.
One Legai - P-000618-Sonoma

1400 North McDowell Blvd, Ste 300

Petaluma, CA 94954

415-491-0606

Officer Stephen Merrill

Party in item 2
John DOE (W/M/50s/5'1 1/180#) - Co-Occupant

05/19/2021 9:05PM

710 W Locust St
Ontario, CA 91762

By leaving the copies with or in the presence of John DOE (W/M/50s/5'11/180#) , a competent
member of the household (at least 18 years of age) at the dwelling house or usual place of
abode of the person served. | informed him/her of the general nature of the papers. | caused
the copies to be mailed (if applicable). A declaration of mailing is attached.

| declare under penalty of perjury under the laws of the United States of
America and the State of California that the foregoing is true and correct and
that this declaration was executed on 05/20/2021 at Petaluma, California.

9%

Signature:
Gary C. Swanberg, Jr.
OL# 16299727
Case 5:21-cv-00771-DMG-RAO Document 21 Fil

ed 09/01/21 Page 7of7 Page ID #:92

  
        

 
 
   

  

ATTORNEY OR PARTADITHOUTATTORNEY Nerte h : .
Brian Dunn, 176502

1 -4 -
The Cochran Firm California 323-435-8205
4929 Wilshire Blvd.

Los Angeles, CA 90010 Ref. No. or File No.
ATTORNEY FOR (Name): Plaintiff

Insert name of court, judicial district or branch court, if any:
United States District Court, Central District of California

350 W. First Street
Los Angeles, CA 90012

PLAINTIFF:

JANE DOE 2, et al

DEFENDANT:

Officer S. MERRILL, et al

 

 

 

 

 

 

 

DATE: TIME: DEPT/DIV: CASE NUMBER:

PROOF OF SERVICE BY MAIL 2:21-cv-03630

 

 

 

 

 

 

 

| am a citizen of the United States, over the age of 18 and not a party to the within action. My business address is 1400 N. McDowell Bivd,
Petaluma, CA 94954.

On 05/21/2021, after substituted service under section CCP 415.20(a) or 415.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B) was made (if
applicable), | mailed copies of the:

Complaint, Civil Case Cover Sheet, Certification of Interested Parties, Summons Request, Notice of Intra-District
Transfer, Notice of Assignment, Notice to Parties of Court-Directed ADR, Summons

to the person to be served at the place where the copies were left by placing a true copy thereof enclosed in a sealed envelope,
with First Class postage thereon fully prepaid, in the United States Mail at Petaluma , California, addressed as follows:

Officer Stephen Merrill

710 W Locust St
Ontario, CA 91762

| am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it would be
deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid, in the ordinary course of
business. | am aware that on motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one (1) day after date of deposit for mailing in affidavit.

Fee for Service: $ 69.00

 

| declare under penalty of perjury under the laws of the United States of

Travis Carpenter America and the State of California that the foregoing is true and correct and
One Legal - P-000618-Sonoma that this declaration was executed on 05/21/2021 at Petaluma, California.
1400 North McDowell Blvd, Ste 300

juma, CA 94954
Petalu 9 Ky

 

Travis Carpenter
OL#: 16299727
